Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-081444, filed on 04/20/2018.
Claim Objections
Claim 7 objected to because of the following informalities:  It would be more appropriate to list the limitations of Claim 1 in claim 7, thus making it an independent apparatus claim.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ryuman et al. [WO2016117713, now Ryuman]. 
Claim 1
Ryuman discloses a position sensor that detects a position of a work machine traveling on a traveling road [see at least Ryuman, ¶ 0006]; 
a non-contact sensor that detects a position of an object around the work machine [see at least Ryuman, Claim 1, ¶ 0006, 0036 (The non-contact sensor 24 can detect a relative position of an object with respect to the non-contact sensor 24 (dump truck 2)]; and 
a map data creation unit [see at least Ryuman ¶ 0006 (map data creation unit)];
that creates map data on the basis of a detection point on the object and detection data of the position sensor, the detection point being detected by the non-contact sensor and satisfying a prescribed height condition [see at least Ryuman, Novelty/abstract ¶ 0004-0006, 0065 (predetermined height)].
Claim 2
Ryuman discloses the height condition includes a height being equal to or smaller than a height threshold [see at least Ryuman, ¶ 0065 (predetermined height)].
Claim 3
	Ryuman discloses wherein the object exists in front of the work machine traveling on the traveling road, the non-contact sensor detects a position of a boundary between a road surface of the traveling road and a surface of the object, and the height condition includes existence in a prescribed region in a prescribed distance from the boundary on the surface of the object [see at least Ryuman, ¶ 0006, 0035-0036 (The non-contact sensor 24 can detect a relative position of an object with respect to the non-contact sensor 24 (dump truck 2), 0065- 0069].  
Claim 4
	Ryuman discloses a map data storage unit that stores the map data, wherein the detection point includes an existing detection point forming the map data stored in the map data storage unit, and a current detection point detected by the non-contact sensor, and the map data creation unit creates the map data by adding the current detection point satisfying the height condition to the existing detection point [see at least Ryuman, Novelty/abstract, ¶ 0004-0006, 0036 (The non-contact sensor 24 can detect a relative position of an object with respect to the non-contact sensor 24 (dump truck 2), 0038, 0065].  
Claim 5
	Ryuman discloses a collation position data calculation unit that collates detection data of the non-contact sensor and the map data created by the map data creation unit, and calculates collation position data indicating a collation position of the work machine [see at least Ryuman, Fig. 1, 11 ¶ 0006, 0020-0022].  
Claim 6
	Ryuman discloses a traveling control device that controls, when detection accuracy of the position sensor is decreased, a traveling state of the work machine on the basis of the collation position data calculated by the collation position data calculation unit [see at least Ryuman ¶ 0018, 0041 (traveling controller 20), 0042, 0050-0051]  
Claim 7
Claim 7 is rejected with the same rationale as claim 1.
Note: The rejection will hold with the rationale of Claim 1 even if made an independent claim. 
Claim 8
	Ryuman discloses a control method for a work machine, comprising: acquiring, from a position sensor, detection data of a position of a work machine traveling on a traveling road [see at least Ryuman ¶ 0002, 0025, 0054];
Application No. Not Yet Assigned 4Docket No.: 1451345.782US9 Amendment dated August 4, 2020 First Preliminary Amendment acquiring, from a non-contact sensor, detection data of a position of an object around the work machine [see at least Ryuman, Claim 1, ¶ 0006, 0036 (The non-contact sensor 24 can detect a relative position of an object with respect to the non-contact sensor 24 (dump truck 2)]; and 
creating map data on the basis of a detection point on the object and detection data of the position sensor, the detection point being detected by the non-contact sensor and satisfying a prescribed height condition [see at least Ryuman, Novelty/abstract ¶ 0004-0006, 0065 (predetermined height)].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai et al. US 20170248439
A control system for a work machine, comprises: a position detecting device that detects a position of a work machine that runs on a running path…

Jones et al. US 20140324291
a sensor system for vehicle steering control

Barfoot, et al. EP 2450763 A1
a system for coordinating multiple vehicles in a passageway environment (e.g., in underground mines).
Kajioka    JP2006220567
 a field position recognizing system of a working machine with a GPS

Sato   JP2012079022 A
a control device for an autonomous traveling work vehicle that autonomously travels in a planned traveling area



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952